[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

Exhibit 10.1
SECOND AMENDMENT
to
DEVELOPMENT AND SUPPLY AGREEMENT
between
REVANCE THERAPEUTICS, INC.
and
HOSPIRA WORLDWIDE, INC.
This Second Amendment to the Development and Supply Agreement (“Amendment”) is
made and effective as of the 31st day of August, 2015 (“Amendment Effective
Date”), by and between Revance Therapeutics, Inc. (“Revance”) and Hospira
Worldwide, Inc., (“Hospira”), each herein referred to individually as a “Party”
and collectively as the “Parties.” Capitalized terms used in this Amendment that
are not otherwise defined herein shall have the meanings ascribed to such terms
in the Agreement (as defined herein).
RECITALS
WHEREAS, Revance and Hospira are Parties to that certain Development and Supply
Agreement dated as of December 11, 2009 (the “Agreement”); and
WHEREAS, by an agreement dated May 29, 2013 (“First Amendment”) the Parties have
amended Section 9.3 of the Agreement; and
WHEREAS, the Parties now desire further to amend Section 9.3 of the Agreement
under the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree that
the Agreement is amended as follows:
1)
Section 9.3. Section 9.3, as modified by the First Amendment, is hereby replaced
in its entirety with the following amended Section 9.3:

9.3    Failure to Obtain Regulatory Approval. Either party may terminate this
Agreement by giving to the other party twelve (12) months’ prior written notice
if the Product has not received FDA regulatory approval by [***].
2)
Except as expressly amended herein, all other terms and conditions of the
Agreement shall remain in full force and effect, and enforceable in accordance
with its terms. The terms and conditions of this Amendment are hereby
incorporated into and made a part of the Agreement.

3)
This Amendment may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. The parties may sign and deliver this Amendment by facsimile or sent
by electronic mail in portable document format (PDF) and a reproduction of this
Amendment made by facsimile or PDF will have the same effect as a signed and
delivered original version.

[SIGNATURE PAGE FOLLOWS]

1.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties intending to be bound by the terms and
conditions hereof have caused this Amendment to be signed by their duly
authorized representatives as of the date first above written.
HOSPIRA WORLDWIDE, INC.
REVANCE THERAPEUTICS, INC.
 
 
By:   /s/ Karen Blair            
   (Signature)
By:   /s/ L. Daniel Browne         
   (Signature)
 
 
Name: Karen Blair
Name: L. Daniel Browne
 
 
Title: President
   One 2 One Contract Manufacturing Services
Title: President & CEO
   




2.
[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
 